Citation Nr: 1141453	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-19 203	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for diabetes, to include as due to exposure to herbicides.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for fibromyalgia, to include as due to exposure to herbicides.  

4.  Entitlement to service connection for fibromyalgia, to include as due to exposure to herbicides.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for multiple myeloma and non-Hodgkin's Lymphoma, to include as due to exposure to herbicides.  

6.  Entitlement to service connection for multiple myeloma and non-Hodgkin's Lymphoma, to include as due to exposure to herbicides.  

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for osteoarthritis, to include as due to exposure to herbicides. 

8.  Entitlement to service connection for osteoarthritis, to include as due to exposure to herbicides.  

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for osteoporosis, to include as due to exposure to herbicides.  

10.  Entitlement to service connection for osteoporosis, to include as due to exposure to herbicides.  

11.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for soft tissue sarcoma, to include as due to exposure to herbicides.  

12.  Entitlement to service connection for soft tissue sarcoma, to include as due to exposure to herbicides.  

13.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease, emphysema, asthma, and bronchitis (claimed as chronic obstructive lung disease) to include as due to exposure to herbicides.  

14.  Entitlement to service connection for chronic obstructive lung disease, to include as due to exposure to herbicides.  

15.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for colon cancer and adenomas (claimed as chronic polyps), to include as due to exposure to herbicides.  

16.  Entitlement to service connection for chronic polyps, to include as due to exposure to herbicides.  

17.  Entitlement to service connection for tenosynovitis, claimed as connective tissue disease, to include as due to exposure to herbicides.  

18.  Entitlement to service connection for phlebitis, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from August 1962 to February 1963 and subsequent reserve service.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In his substantive appeal, the appellant requested a Board hearing; however, he failed to report for a hearing scheduled in March 2011 and no good cause was shown, therefore the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2010).

The Board notes that the Veteran has also filed claims of entitlement to service connection for right and left knee disabilities.  These claims were denied by the RO in a July 2009 rating decision and have not been appealed.  Therefore, these issues are not before the Board at this time.

Additionally, the Portland, Oregon RO has processed this case since the May 2008 rating decision of the Seattle, Washington RO.  


FINDINGS OF FACT

1.  Entitlement to service connection for diabetes, fibromyalgia, multiple myeloma and non-Hodgkin's lymphoma, osteoarthritis, osteoporosis, soft-tissue sarcoma, chronic obstructive lung disease, and chronic polyps was most recently denied in October 2005, was not appealed, nor was there new and material evidence submitted during the appeal period.

2.  Evidence added to the record since the October 2005 rating decision is new, relates to an unestablished fact necessary for the claim to be granted, and raises a reasonable possibility of substantiating claims for service connection for diabetes, fibromyalgia, multiple myeloma and non-Hodgkin's lymphoma, osteoarthritis, osteoporosis, soft-tissue sarcoma, chronic obstructive lung disease, and chronic polyps.

3.  The appellant was not exposed to Agent Orange during service and did not experience diabetes, fibromyalgia, multiple myeloma and non-Hodgkin's lymphoma, osteoarthritis, osteoporosis, soft tissue sarcoma, chronic obstructive lung disease, chronic polyps, tenosynovitis, and phlebitis in service.  


CONCLUSIONS OF LAW

1.  The October 2005 rating decision, in which the RO denied service connection for diabetes is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).

2.  New and material evidence having been submitted since the October 2005 rating decision, the criteria to reopen the claim for service connection for diabetes have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Diabetes was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The October 2005 rating decision, in which the RO denied service connection for fibromyalgia is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).

5.  New and material evidence having been submitted since the October 2005 rating decision, the criteria to reopen the claim for service connection for fibromyalgia have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  Fibromyalgia was not incurred in, or aggravated by, active military service, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

7.  The October 2005 rating decision, in which the RO denied service connection for multiple myeloma and non-Hodgkin's lymphoma is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).

8.  New and material evidence having been submitted since the October 2005 rating decision, the criteria to reopen the claim for service connection for multiple myeloma and non-Hodgkin's lymphoma have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

9.  Multiple myeloma and non-Hodgkin's lymphoma was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

10.  The October 2005 rating decision, in which the RO denied service connection for osteoarthritis is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).

11.  New and material evidence having been submitted since the October 2005 rating decision, the criteria to reopen the claim for service connection for osteoarthritis have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

12.  Osteoarthritis was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

13.  The October 2005 rating decision, in which the RO denied service connection for osteoporosis is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).

14.  New and material evidence having been submitted since the October 2005 rating decision, the criteria to reopen the claim for service connection for osteoporosis have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

15.  Osteoporosis was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

16.  The October 2005 rating decision, in which the RO denied service connection for soft tissue sarcoma is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).

17.  New and material evidence having been submitted since the October 2005 rating decision, the criteria to reopen the claim for service connection for soft tissue sarcoma have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

18.  Soft tissue sarcoma was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

19.  The October 2005 rating decision, in which the RO denied service connection for chronic obstructive lung disease is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).

20.  New and material evidence having been submitted since the October 2005 rating decision, the criteria to reopen the claim for service connection for chronic obstructive lung disease have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

21.  Chronic obstructive lung disease was not incurred in, or aggravated by, active military service, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

22.  The October 2005 rating decision, in which the RO denied service connection for chronic polyps is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).

23.  New and material evidence having been submitted since the October 2005 rating decision, the criteria to reopen the claim for service connection for chronic polyps have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

24.  Chronic polyps were not incurred in, or aggravated by, active military service, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

25.  Tenosynovitis was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

26.  Phlebitis was not incurred in, or aggravated by, active military service, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the appellant's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the appellant dated in June 2007 with regard to the diabetes, multiple myeloma and Non-Hodgkin's lymphoma, soft tissue sarcoma, osteoarthritis, osteoporosis, fibromyalgia, chronic obstructive pulmonary disease, and chronic polyps issues, in September 2007 with regard to the phlebitis issue, and in December 2007 with regard to all issues on appeal.  The September 2007 and December 2007 letters also provided the appellant with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The appellant's service treatment records, as well as some of the VA outpatient and private treatment records, have been obtained and associated with the claims file.  In January 2004, the appellant stated that he was treated at the Loma Linda VA medical center (VAMC) since 2000.  In July 2004, the appellant requested any and all treatment records at the Loma Linda VAMC through 2003.  The claims file contains treatment records from the Loma Linda VAMC from 1999 through June 2001.  In addition, following the appellant's 2004 statements, Loma Linda VAMC treatment records from September 2002 to October 2003 were obtained, as well as records from November 2003 to January 2004, and September 2006 to August 2007.  In November 2006, the appellant stated that he was treated at the Vancouver, Washington VAMC following knee surgery in June 2006.  The claims file does not contain records from the Vancouver campus of the Portland VAMC from June 2006.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As will be shown below, the appellant denied that any of the claimed disabilities were caused by a physical injury in service and instead asserts that he was exposed to Agent Orange while on reserve weekend duty status at some point during the 1960's.  The Board notes that any missing VA treatment records will not have an impact on the adjudication of these claims because no VA treatment records since 2001 could verify that the appellant was exposed to Agent Orange during service at some point during the 1960's.  At most, the missing VA treatment records would indicate the appellant's recitation of Agent Orange exposure in service, which the Board finds to not be credible, as is shown below.  Thus, the Board finds that it is unnecessary to attempt to obtain these records.  

In February 2001, the appellant stated that he underwent numerous left knee repairs by Dr. Gary Losse, and had a bilateral hernia repair at a Kaiser facility in 1978 in El Cajon, California.  In February 2001, the appellant also stated that he was treated by Dr. Griffin.  A letter from Dr. Miya dated in August 2003 reflects that Dr. Miya began treating the appellant in March 2002.  In January 2004, the appellant stated that he was treated by Dr. Robert Murphy, and that he was treated for osteoporosis at Riverside Community Hospital.  In October 2005, the appellant stated that he was treated by Dr. Macs for lymphoma.  In November 2006, the appellant stated that he received knee replacement surgery at Southwest Washington Medical Center in Vancouver, Washington.  A February 2008 letter from Dr. Southerland reflects that Dr. Southerland treated the appellant for the previous two and a half years.  It does not appear that the records of such treatment have been obtained.  As will be shown below, the appellant denied that any of the claimed disabilities were caused by a physical injury in service and instead asserts that he was exposed to Agent Orange while on reserve weekend duty status at some point during the 1960's.  The Board notes that any missing private treatment records will not have an impact on the adjudication of these claims because no private treatment records since 1978 could verify that the appellant was exposed to Agent Orange during service at some point during the 1960's.  Thus, the Board finds that it is unnecessary to attempt to obtain these records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The appellant has not been afforded a VA examination with opinion in conjunction with his fibromyalgia, osteoarthritis, osteoporosis, soft tissue sarcoma, chronic obstructive lung disease, chronic polyps, tenosynovitis, and phlebitis claims.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The standards of McLendon are not met in this case.  The appellant denied that any of the claimed disabilities were caused by a physical injury in service and instead asserts that he was exposed to Agent Orange while on reserve weekend duty status at some point during the 1960's.  However, as will be shown below, the appellant was not exposed to Agent Orange in service.  Dr. Miya opined that the appellant's diabetes, fibromyalgia, multiple myeloma and non-Hodgkin's lymphoma, osteoarthritis, chronic obstructive lung disease, and chronic polyps are due to Agent Orange exposure in service.  In addition, the October 2004 VA examiner opined that the appellant's diabetes and multiple myeloma and non-Hodgkin's lymphoma are due to Agent Orange exposure in service.  Moreover, the appellant has stated that a VA doctor told him that, pending a dioxin blood test, his claimed disabilities are due to Agent Orange exposure.  However, as will be discussed below, these opinions were based on an inaccurate factual premise.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, there is no credible evidence establishing an in-service event, injury, or disease, or a link between the Veteran's disabilities and his service.  Additionally, the appellant has submitted his own conclusory generalized lay statements suggesting a nexus between the disabilities on appeal and Agent Orange exposure in service, and this is insufficient by itself to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 278-1279 (Fed. Cir. 2010).  

The appellant has not made the RO or the Board aware of any additional evidence, aside from the missing records discussed above, that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the appellant's appeal.

Legal Criteria - New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
New and Material Evidence

Diabetes 

Factual Background and Analysis

In January 2004, December 2004, and October 2005 rating decisions, the RO denied service connection for diabetes.  The October 2005 rating decision denied service connection for diabetes because there is no evidence that the appellant was exposed or sprayed with Agent Orange or that he had any contact with Agent Orange during military service.  The appellant did not perfect an appeal to this decision.  The appellant also did not submit any new evidence during the one year after October 2005 that could be considered new and material and thus render the October 2005 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the October 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).  The appellant subsequently requested that his claim be reopened in May 2007.  

The evidence of record at the time of the October 2005 rating decision included service treatment records, private treatment records, and VA outpatient treatment records.  The VA outpatient treatment records include a November 1999 finding of a history of diabetes.  The private treatment records include an August 2003 letter from Dr. Glenn Miya reflecting that Dr. Miya diagnosed type 2 diabetes mellitus.  Dr. Miya noted that the appellant reported being sprayed with Agent Orange during the summer of 1963 while in the Reserves.  Dr. Miya opined that the appellant's type 2 diabetes mellitus should be service-connected.  The evidence also includes an October 2004 report of Agent Orange Registry Examination.  The examiner diagnosed diabetes mellitus type II.  

The evidence received since the October 2005 rating decision includes a letter from Dr. Miya dated in March 2004 reiterating the statements made in Dr. Miya's August 2003 letter.  Moreover, in June 2008, the appellant stated that a VA doctor told him that, pending a dioxin blood test, his diabetes mellitus was due to Agent Orange exposure.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the appellant has diabetes that is related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.  

Fibromyalgia

Factual Background & Analysis

In January 2004 and October 2005 rating decisions, the RO denied service connection for fibromyalgia.  The October 2005 rating decision denied service connection for fibromyalgia because there is no evidence that the appellant was diagnosed with fibromyalgia during military service.  The appellant did not perfect an appeal to this decision.  The appellant also did not submit any new evidence during the one year after October 2005 that could be considered new and material and thus render the October 2005 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the October 2005 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).  The appellant subsequently requested that his claim be reopened in May 2007.  

The evidence of record at the time of the October 2005 rating decision included service treatment records, private treatment records, and VA outpatient treatment records.  The VA outpatient treatment records include a November 1999 finding of a history of fibromyalgia.  The private treatment records include an August 2003 letter from Dr. Glenn Miya reflecting that Dr. Miya diagnosed fibromyalgia.  Dr. Miya noted that the appellant reported being sprayed with Agent Orange during the summer of 1963 while in the Reserves.  Dr. Miya opined that the appellant's fibromyalgia should be service-connected.  The evidence also includes an October 2004 report of Agent Orange Registry Examination.  The examiner diagnosed reported fibromyalgia, no discernable sprain/strain versus arthritis, stable.  

The evidence received since the October 2005 rating decision includes a letter from Dr. Paul Brown dated in July 1999 reflecting that Dr. Brown treated the appellant for severe fibromyalgia for over five years.  The evidence received since the October 2005 rating decision also includes a letter from Dr. Miya dated in March 2004 reiterating the statements made in Dr. Miya's August 2003 letter.  Moreover, in June 2008, the appellant stated that a VA doctor told him that, pending a dioxin blood test, his fibromyalgia was due to Agent Orange exposure.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the appellant has fibromyalgia that is related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.  

Multiple Myeloma and Non-Hodgkin's Lymphoma

Factual Background & Analysis

In July 2001, January 2004, December 2004, and October 2005 rating decisions, the RO denied service connection for multiple myeloma, non-Hodgkin's lymphoma.  The October 2005 rating decision denied service connection for multiple myeloma, non-Hodgkin's lymphoma because there is no evidence that the appellant was exposed or sprayed with Agent Orange or that he had any contact with Agent Orange during military service.  The appellant did not perfect an appeal to this decision.  The appellant also did not submit any new evidence during the one year after October 2005 that could be considered new and material and thus render the October 2005 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the October 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).  The appellant subsequently requested that his claim be reopened in May 2007.  

The evidence of record at the time of the October 2005 rating decision included service treatment records, private treatment records, and VA outpatient treatment records.  The private treatment records include an August 2003 letter from Dr. Glenn Miya reflecting that Dr. Miya diagnosed possible lymphoma.  Dr. Miya noted that the appellant reported being sprayed with Agent Orange during the summer of 1963 while in the Reserves.  Dr. Miya opined that the appellant's possible lymphoma should be service-connected.  The evidence also includes an October 2004 report of Agent Orange Registry Examination.  The examiner diagnosed non-Hodgkin's lymphoma 1995 status post node excision, complete blood count within normal limits, followed by pulmonary capillary pressure, stable and opined that this is presumed to be connected to Agent Orange exposure.  

The evidence received since the October 2005 rating decision includes a letter from Dr. Miya dated in March 2004 reiterating the statements made in Dr. Miya's August 2003 letter.  Moreover, in June 2008, the appellant stated that a VA doctor told him that, pending a dioxin blood test, his multiple myeloma, non-Hodgkin's lymphoma was due to Agent Orange exposure.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the appellant has multiple myeloma, non-Hodgkin's lymphoma that is related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.   

Osteoarthritis

Factual Background & Analysis

In January 2004, December 2004, and October 2005 rating decisions, the RO denied service connection for osteoarthritis.  The October 2005 rating decision denied service connection for osteoarthritis because there is no evidence that the appellant was diagnosed with osteoarthritis during service.  The appellant did not perfect an appeal to this decision.  The appellant also did not submit any new evidence during the one year after October 2005 that could be considered new and material and thus render the October 2005 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the October 2005 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).  The appellant subsequently requested that his claim be reopened in May 2007.  

The evidence of record at the time of the October 2005 rating decision included service treatment records, private treatment records, and VA outpatient treatment records.  Service treatment records dated in July 1965 reflect that the appellant had mild to moderate swelling and some fluid in the left knee joint, and cartilage was removed from his left knee in June 1965.  A Report of Medical History dated in February 1967 for fitness for participation in the active reserves purposes reflects that the appellant reported a "trick" or locked knee.  The private treatment records include a September 1990 progress record from Sharp Memorial Hospital reflecting that the appellant was status post total left knee replacement for severe osteoarthritis.  The private treatment records include an August 2003 letter from Dr. Glenn Miya reflecting that Dr. Miya diagnosed osteoarthritis.  Dr. Miya noted that the appellant reported being sprayed with Agent Orange during the summer of 1963 while in the Reserves.  Dr. Miya opined that the appellant's osteoarthritis should be service-connected.  The evidence also includes an October 2004 report of Agent Orange Registry Examination.  The examiner diagnosed osteoarthritis.  

The evidence received since the October 2005 rating decision includes a letter from Dr. Miya dated in March 2004 reiterating the statements made in Dr. Miya's August 2003 letter.  A letter from Dr. Stephen R. Southerland dated in February 2008 reflects that Dr. Southerland treated the appellant over the previous two and a half years, finally resulting in a total knee arthroplasty on the right side twenty months earlier.  Moreover, in June 2008, the appellant stated that a VA doctor told him that, pending a dioxin blood test, his osteoarthritis was due to Agent Orange exposure.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the appellant has osteoarthritis that is related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.   

Osteoporosis

Factual Background & Analysis

In December 2004 and October 2005 rating decisions, the RO denied service connection for osteoporosis.  The October 2005 rating decision denied service connection for osteoporosis because there is no evidence that the appellant was diagnosed with osteoporosis during service.  The appellant did not perfect an appeal to this decision.  The appellant also did not submit any new evidence during the one year after October 2005 that could be considered new and material and thus render the October 2005 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the October 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).  The appellant subsequently requested that his claim be reopened in May 2007.  

The evidence of record at the time of the October 2005 rating decision included service treatment records, private treatment records, and VA outpatient treatment records.  Service treatment records dated in July 1965 reflect that the appellant had mild to moderate swelling and some fluid in the left knee joint, and cartilage was removed from his left knee in June 1965.  A Report of Medical History dated in February 1967 for fitness for participation in the active reserves purposes reflects that the appellant reported a "trick" or locked knee.  The evidence also includes an October 2004 report of Agent Orange Registry Examination.  The examiner diagnosed reported osteoporosis.  

The evidence received since the October 2005 rating decision includes a letter from Dr. Stephen R. Southerland dated in February 2008 which reflects that Dr. Southerland treated the appellant over the previous two and a half years, finally resulting in a total knee arthroplasty on the right side twenty months earlier.  The evidence received since the October 2005 rating decision also includes a statement by the appellant in June 2008 reflecting that a VA doctor told the appellant that, pending a dioxin blood test, his osteoporosis was due to Agent Orange exposure.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the appellant has osteoporosis that is related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.   

Soft Tissue Sarcoma

Factual Background & Analysis

In July 2001, January 2004, December 2004, and October 2005 rating decisions, the RO denied service connection for soft tissue sarcoma.  The October 2005 rating decision denied service connection for soft tissue sarcoma because there is no evidence that soft tissue sarcoma was incurred in or aggravated by military service.  The appellant did not perfect an appeal to this decision.  The appellant also did not submit any new evidence during the one year after October 2005 that could be considered new and material and thus render the October 2005 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the October 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).  The appellant subsequently requested that his claim be reopened in May 2007.  

The evidence of record at the time of the October 2005 rating decision included service treatment records, private treatment records, and VA outpatient treatment records.  

The evidence received since the October 2005 rating decision includes a statement by the appellant in June 2008 reflecting that a VA doctor told the appellant that, pending a dioxin blood test, his soft tissue sarcoma was due to Agent Orange exposure.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the appellant has soft tissue sarcoma that is related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.   

Chronic Obstructive Lung Disease

Factual Background & Analysis

In July 2001, January 2004, December 2004, and October 2005 rating decisions, the RO denied service connection for chronic obstructive lung disease.  The October 2005 rating decision denied service connection for chronic obstructive lung disease because there is no evidence that chronic obstructive lung disease was diagnosed during military service.  The appellant did not perfect an appeal to this decision.  The appellant also did not submit any new evidence during the one year after October 2005 that could be considered new and material and thus render the October 2005 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the October 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).  The appellant subsequently requested that his claim be reopened in May 2007.  

The evidence of record at the time of the October 2005 rating decision included service treatment records, private treatment records, and VA outpatient treatment records.  There are several private treatment records, beginning in March 1994 with a record from Dr. Teveliet, reflecting that the appellant was assessed with chronic obstructive lung disease.  The private treatment records include an August 2003 letter from Dr. Glenn Miya reflecting that Dr. Miya diagnosed chronic obstructive lung disease.  Dr. Miya noted that the appellant reported being sprayed with Agent Orange during the summer of 1963 while in the Reserves.  Dr. Miya opined that the appellant's chronic obstructive lung disease should be service-connected.  The evidence also includes an October 2004 report of Agent Orange Registry Examination.  The examiner diagnosed chronic obstructive pulmonary disorder and asthma.  

The evidence received since the October 2005 rating decision includes a letter from Dr. Miya dated in March 2004 reiterating the statements made in Dr. Miya's August 2003 letter.  Moreover, in June 2008, the appellant stated that a VA doctor told him that, pending a dioxin blood test, his chronic obstructive lung disease was due to Agent Orange exposure.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the appellant has chronic obstructive lung disease that is related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.  

Chronic Polyps

Factual Background & Analysis

In July 2001, January 2004, December 2004, and October 2005 rating decisions, the RO denied service connection for chronic polyps.  The October 2005 rating decision denied service connection for chronic polyps because there is no evidence that chronic polyps were diagnosed during military service.  The appellant did not perfect an appeal to this decision.  The appellant also did not submit any new evidence during the one year after October 2005 that could be considered new and material and thus render the October 2005 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the October 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).  The appellant subsequently requested that his claim be reopened in May 2007.  

The evidence of record at the time of the October 2005 rating decision included service treatment records, private treatment records, and VA outpatient treatment records.  A Report of Medical Examination dated in February 1967 for fitness for participation in the active reserves purposes reflects that August 1966 X-ray findings showed hiatal hernia and duodenitis, no ulceration was seen.  A service Report of Medical History dated in February 1967 for fitness for participation in the active reserves purposes reflects that the appellant complained of frequent indigestion and stomach, liver or intestinal trouble.  Several private treatment records, beginning with a November 1997 treatment record from Dr. E.J. Burman, reflect a diagnosis of colon polyps.  VA outpatient treatment records dated in April 2001 reflect that the appellant was assessed with history of colon cancer status post surgery 2000 with recurrent deep vein thrombosis.  The private treatment records include an August 2003 letter from Dr. Glenn Miya reflecting that Dr. Miya diagnosed colonic polyps.  Dr. Miya noted that the appellant reported being sprayed with Agent Orange during the summer of 1963 while in the Reserves.  Dr. Miya opined that the appellant's colonic polyps should be service-connected.  

The evidence received since the October 2005 rating decision includes a letter from Dr. Miya dated in March 2004 reiterating the statements made in Dr. Miya's August 2003 letter.  Moreover, in June 2008, the appellant stated that a VA doctor told him that, pending a dioxin blood test, his chronic polyps were due to Agent Orange exposure.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the appellant has chronic polyps that are related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.  

Service Connection

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Presumptive service connection on the basis of herbicide exposure may be awarded for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. §1116(a).  In addition, presumptive service connection on the basis of herbicide exposure may be awarded for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Id. 

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. §1116(b)(1). 

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, capable of replication, and withstand peer review.  38 U.S.C.A. §1116(b)(2). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. §1116(b)(3). 

The following diseases shall be service-connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or other acneform disease consistent with chloracne, Hodgkin's disease, type II diabetes mellitus, multiple myeloma, non- Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).

Service connection is also permissible for disability resulting from disease or injury incurred in or aggravated by active duty training (ACDUTRA) or for disability resulting from injury - but not disease - incurred or aggravated during inactive duty training (INACDUTRA).  38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 477.  Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Agent Orange Exposure

At a May 2009 Decision Review Officer (DRO) Conference Report, the appellant denied that any of the claimed disabilities were caused by an injury in service.  He alleges that he was exposed to Agent Orange while on reserve weekend duty status and that all claimed disabilities are due to Agent Orange exposure.  He reported that his unit was on duty on Mt. Hood when a Marine UH-1 dropped Agent Orange on him and the men in his Coast Guard unit.  He stated that he could not recall the date of the exposure or the name of his unit at the time.  As the appellant has only alleged that the claimed disabilities are due to Agent Orange exposure, the Board will only address the appellant's claims based on Agent Orange exposure.  

The appellant is competent to report that he was sprayed with a substance during service, however, the Board finds the appellant's statements regarding his Agent Orange exposure not to be credible.  In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board notes that a VA response to a request to furnish any documents showing exposure to herbicides reflects that there are no records of exposure to herbicides.  Moreover, there is no support in the appellant's available service personnel records or service treatment records that he was exposed to herbicides during service.  Additionally, at the May 2009 DRO Conference Report, the appellant stated that he could not recall the date of the Agent Orange exposure.  However, on several previous occasions, including in February 2001 and August 2003, the appellant stated that the incident occurred in 1963.  At the October 2004 VA examination, the appellant stated that the incident occurred between 1963 and 1965.  These inconsistencies in the record weigh against the appellant's credibility as to the assertion of exposure to Agent Orange in service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Moreover, at the May 2009 DRO Conference Report, the appellant stated that he could not recall the name of his unit at the time of the Agent Orange exposure.  The Board does not find it plausible that the appellant was exposed to Agent Orange during service, yet is unable to recall the name of his unit at the time of the alleged exposure.  Finally, there are no records of treatment for the claimed disabilities until many years after service.  The Board notes that the appellant stated in July 2004 that he started having lung infections after he was exposed to Agent Orange.  However, there is no record in the claims file of such treatment for lung infections.  The Board has weighed the appellant's statements as to Agent Orange exposure and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the VA finding that there are no records of exposure to herbicides, as the VA is in a better position than the appellant to know what substances the appellant was exposed to during service.  Thus, the Board finds that the appellant was not exposed to Agent Orange during service.

The finding that the Veteran was not exposed to Agent Orange in service is the essential question in this case because the Veteran has not alleged any other disease, injury, or incident in service.  In his informal conference with a Decision Review Officer of VA on May 12, 2009, the Veteran specifically asserted that his disabilities were caused by the exposure to Agent Orange that he said took place on Mt. Hood.  He specifically indicated that he was not claiming that any of the disabilities were otherwise incurred in service.  The Board finds that the Veteran was not exposed to Agent Orange in service.  Specifically, as noted above, the Board finds that the Veteran's statements regarding exposure to Agent Orange on Mt. Hood while in the Coast Guard Reserve are not credible.  Since there was no exposure to Agent Orange, and since the Veteran as asserted that exposure as the only basis for entitlement to service connection, the claims, with respect to all the disabilities at issue in this appeal, must be denied.  There are medical opinion of record that relate the Veteran's disabilities to exposure to Agent Orange, but those opinion are based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Since there is no other claim of a basis for service connection, the claims are denied.

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claims for service connection for diabetes, fibromyalgia, multiple myeloma, non-Hodgkin's lymphoma, osteoarthritis, osteoporosis, soft tissue sarcoma, chronic obstructive lung disease, chronic polyps, tenosynovitis, and phlebitis.  As the preponderance of the evidence is against the claims of service connection, the benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes is reopened, and to this extent the appeal is granted.

Entitlement to service connection for diabetes is denied.  

New and material evidence having been submitted, the claim of entitlement to service connection for fibromyalgia is reopened, and to this extent the appeal is granted.

Entitlement to service connection for fibromyalgia is denied.  

New and material evidence having been submitted, the claim of entitlement to service connection for multiple myeloma and non-Hodgkin's lymphoma is reopened, and to this extent the appeal is granted.

Entitlement to service connection for multiple myeloma and non-Hodgkin's lymphoma is denied.  

New and material evidence having been submitted, the claim of entitlement to service connection for osteoarthritis is reopened, and to this extent the appeal is granted.

Entitlement to service connection for osteoarthritis is denied.  

New and material evidence having been submitted, the claim of entitlement to service connection for osteoporosis is reopened, and to this extent the appeal is granted.

Entitlement to service connection for osteoporosis is denied.  

New and material evidence having been submitted, the claim of entitlement to service connection for soft tissue sarcoma is reopened, and to this extent the appeal is granted.

Entitlement to service connection for soft tissue sarcoma is denied.  

New and material evidence having been submitted, the claim of entitlement to service connection for chronic obstructive lung disease is reopened, and to this extent the appeal is granted.

Entitlement to service connection for chronic obstructive lung disease is denied.  

New and material evidence having been submitted, the claim of entitlement to service connection for chronic polyps is reopened, and to this extent the appeal is granted.

Entitlement to service connection for chronic polyps is denied.  

Entitlement to service connection for tenosynovitis is denied.  

Entitlement to service connection for phlebitis is denied.  



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


